





Exhibit 10.41
KENNAMETAL INC.


NONSTATUTORY STOCK OPTION AWARD


Grant Date: ______________
Kennametal Inc. (the “Company”) hereby grants to «name» (the “Optionee”), as of
the Grant Date listed above, this Nonstatutory Stock Option Award (the “Option”)
to purchase «number of stock options» shares of the Company’s Capital Stock, par
value $1.25 per share (the “Shares”), at the price of $XX.XX per Share, subject
to the terms and conditions of the Kennametal Inc. Stock and Incentive Plan of
2010, as Amended and Restated on October 22, 2013 (the “Plan”) and the
additional terms listed below. Capitalized terms used herein, but not otherwise
defined, shall have the same meaning ascribed to them in the Plan.
1.The Option must be exercised within ten (10) years from the Grant Date and
only at the times and for the number of Shares as follows: (a) prior to the
first anniversary of the Grant Date, the Option is not exercisable as to any
Shares; (b) on the first anniversary of the Grant Date, one-fourth (1/4) of the
Shares under the Option will vest and become exercisable; (c) on the second
anniversary of the Grant Date, an additional one-fourth (1/4) of the Shares
under the Option will vest and become exercisable; (d) on the third anniversary
of the Grant Date, an additional one-fourth (1/4) of the Shares under the Option
will vest and become exercisable; and (e) on the fourth anniversary of the Grant
Date, the remaining one-fourth (1/4) of the Shares under the Option will vest
and become exercisable.
2.    This Option is intended to be exempt from coverage under Section 409A of
the Internal Revenue Code (which deals with nonqualified deferred compensation)
and the regulations promulgated thereunder, and the Company reserves the right
to administer, amend or modify the Option or to take any other action necessary
or desirable to enable the Option to be interpreted and construed accordingly.
Notwithstanding the foregoing, the Optionee acknowledges and agrees that Section
409A may impose upon the Optionee certain taxes or interest charges for which
the Awardee is and shall remain solely responsible.
3.    Notwithstanding anything to the contrary in this Option or the Plan, in
the event that this Option is not accepted by the Optionee on or before the date
that is 180 days from the grant date noted herein (the “Forfeiture Date”), then
this Option shall become null and void and all Shares subject to this Award
shall be forfeited by the Optionee as of the Forfeiture Date. For acceptance to
be valid, the Optionee must accept this Option in the manner specified by the
Company. Any Shares underlying the Option that are forfeited by the Optionee
shall be returned to the Plan and resume the status of shares available for
grant.
4.    All other terms and conditions applicable to this Option are contained in
the Plan. A copy of the Plan and related Prospectus is available on the
Kennametal Infonet in the Shared Services - Human Resources Portal under the
Total Rewards tab, as well as on your account page at www.Fidelity.com under
Plan Information and Documents.




KENNAMETAL INC.






By:     Kevin G. Nowe
Title:     Vice President, Secretary and General Counsel

1

